Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims
The amendment filed on July 20, 2022 is acknowledged. Claims 3-5, 7, and 14 have been canceled and Claims 9-13 have been withdrawn. New claims 22-25 have been added. Claims 1-2, 6, 8, and 15-25 are under examination in the instant office action. 
Applicants' arguments, filed on July 20, 2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied in view of the amendments in claims 1 and 2.  They constitute the complete set presently being applied to the instant application. Responses are limited to Applicants' arguments relevant to either reiterated or newly applied rejections.  

As stated in the previous rejection, the elected compound (
    PNG
    media_image1.png
    179
    276
    media_image1.png
    Greyscale
) is free of prior art, thus examination was extended to the next species wherein n is 2, m is 2, B is
    PNG
    media_image2.png
    74
    83
    media_image2.png
    Greyscale
, Ar is benzene ring, and R42 and R48 are hydrogen, R43 is -CH2Cl; and R44 and R45 together with the atoms to which they are bound form 
    PNG
    media_image3.png
    72
    63
    media_image3.png
    Greyscale
.

Claim Objections
Claims 16, 19, 22, and 25 are objected to because of the following informalities:  typographical errors. The triple bond of “
    PNG
    media_image4.png
    46
    189
    media_image4.png
    Greyscale
-” in line 11 of claim 16, line 15 of claim 19, and line 3 of claims 22 and 25, lines should be corrected to a double bond (-CH=CHCH3-) for correct valency.  In addition, the same typographical errors and other misspellings should be corrected in the specification (see page 9, 27, 28, 29, 31).  

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description Rejection 
Claims 1-2, 6, 8, and 15 are rejected 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
All dependent claims are included.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
	The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1, “Written Description” Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column 3), in accordance with MPEP § 2163, specifically state that for each claim drawn to a genus the written description requirement may be satisfied through sufficient description of a representative number of species by a) actual reduction to practice; b) reduction to drawings or structural chemical formulas; c) disclosure of relevant, identifying characteristics (i.e. structure) by functional characteristics coupled with a known or disclosed correlation between function and structure.  The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention (Federal Register, Vol. 66, No. 4, p. 1105, 3rd column, 3rd paragraph).  
In the instant case, independent claims 1 and 2 encompass in their breadth a genus of compounds forming a covalent bond with a member selected from the group consisting of Lys34, Tyr 43, Cys51, Tyr 54, Ser 71, and Ser 74 in a human papilloma virus 16 E6 protein or covalently attaching to an HPV E6 protein within an alpha helix binding pocket in the HPV E6 protein, which are defined by only their functional activity.  Such a genus, given its broadest reasonable interpretation consistent with the instant specification (see, e.g., pages 3-9 and claims 3-5), encompasses small organic molecules of any structures in its breadth as long as they have such functional activity.   Thus, the genus of potential compounds is extremely large. 
While Applicants discloses specific exemplary small organic molecules (p31-40, Table 1), there is only one example (EIN-116), which was actually tested for binding to Cys51 residue in HPV-16 E6 protein (see Fig. 1A and 1B), but there is no test data and evidence that those disclosed small organic molecules are covalently attached to specific amino acid residues or an HPV E6 protein within an alpha helix binding pocket in the HPV E6 protein as claimed. 
Also, they are not representatives of species falling within the scope of the claimed genus since the above generic genus encompasses millions of structurally dissimilar compounds including not only those disclosed in the specification but also other small organic molecules, having such functional activity, which are yet to be found or will be made in the future, for which enablement disclosure how to make and to use has not been provided in the specification. In addition, a “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. In the instant case, the species disclosed do not share common core structure and there is substantial variation within the genus, thus one of skill in the art would not recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus. Furthermore, without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). In this case, the claims only indicate of what the compound does but it does not what it is.  
Therefore, none of these compounds other than those specifically disclosed meet the written description provision of 35 USC § 112 (b) due to (i) substantial structural variation in the genus/subgenus embraced by claims 1 and 2; (ii) disclosure of species supporting genus is limited to compounds reduced to practice, which scope is not commensurate with the scope of genus claimed; and (iii) lack of common structural attributes of the claimed genus, combined with a correlation between structure and function. In addition, there is no described or art-recognized correlation or relationship between the structure of the compound and its function. Thus, one having ordinary skill in the art would not recognize structural features common to the members of the genus, which are correlated to desired activity. 
In the absence of sufficient recitation of distinguishing structural characteristics, the specification does not provide adequate written description of the claimed genus.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Response to Applicants’ argument
Applicant argued that independent claims 1 and 2 are amended to specify the genus as comprising small molecule compounds that covalently bind to an HPV E6 protein and the specification discloses a representative number of species with structural limitations that exhibit a common structure correlating to the claimed function.
In response, the claims as amended still encompass a genus of small molecule compounds of any structures in its breadth as long as they have claimed functional activity.   Thus, the genus of potential compounds is extremely large. While Applicants discloses some specific exemplary small molecules (p31-40, Table 1), they are not representatives of species falling within the scope of the claimed genus since the above generic genus encompasses millions of structurally dissimilar compounds including not only those disclosed in the specification but also other small organic molecules, having such functional activity, which are yet to be found or will be made in the future, for which enablement disclosure how to make and to use has not been provided in the specification. Also, only one example (EIN-116) was actually tested for binding to Cys51 residue in HPV-16 E6 protein (see Fig. 1A and 1B), but there is no test data and evidence showing that those disclosed small organic molecules having different structures can be covalently attached to other specific amino acid residues or an HPV E6 protein within an alpha helix binding pocket in the HPV E6 protein as claimed. 
Therefore, none of the small molecule compounds other than those specifically disclosed meet the written description provision of 35 USC § 112 (a), due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities. In addition, there is no described or art-recognized correlation or relationship between the structure of the compound and its function. Thus, one having ordinary skill in the art would not recognize structural features common to the members of the genus, which are correlated to desired activity. In the absence of sufficient recitation of distinguishing structural characteristics, the specification does not provide adequate written description of the claimed genus.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the entire genus.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).

                   New ground of rejection necessitated by the amendment
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-2, 6, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Independent claims 1-2 are amended to recite “small molecule compound”. The term, “small molecule”, is a relative term that renders the claim indefinite. It is unclear how small a compound should be to be considered as said “small molecule” compound. Also, is it based on a molecular weight or a size? If it is based on the molecular weight, what is a molecular weight cutoff for a compound considered as “small molecule compound”. The specification does not provide any definition or reasonable context for “small molecule compound” that allows one to reasonably interpret this limitation. Also, there is no clear molecular weight cutoff for small molecule compounds, which is generally recognized or established by the art. Some literature discloses that "small molecule" means a molecule with a molecular weight of less than about 500-600 kDa (see US 20090274621, [0021]). Others disclose that the term “small molecule” refers to a composition that has a molecular weight of less than about 3 kDa, less than about 1 kDa, or less than about 1 kDa and small molecules may be nucleic acids, peptides, polypeptides, peptidomimetics, carbohydrates, lipids, or other organic (carbon-containing) or inorganic molecules (see US 2020/0197369, [0064]). Thus, one of ordinary skill in the art would not be able to ascertain what compounds are included or excluded by “small molecule compound as currently claimed” (e.g., those molecules such as nucleic acids, peptides, and polypeptides are covered by “small molecule compounds?). 
The test for indefiniteness is “whether the claim delineates to a skilled artisan the bounds of the invention." SmithKline Beecham Corp. v. Apotex Corp., 74 USPQ2d 1398, 1404. Because of the ambiguities discussed above, once cannot be sure of the actual bounds of this term, what compounds it does and does not embrace, and hence the term is indefinite. 
Claims 6, 8, and 15 are included since they are dependent from claim 2 and incorporate the limitation of claim 2.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 16-20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN registry compound RN#1048824-05-0 (Entry date 9/12/2008). 
The following compound: 
    PNG
    media_image5.png
    269
    461
    media_image5.png
    Greyscale
 is disclosed in STN registry (RN#1048824-05-0). The compound is a species of a genus defined by formula III, wherein n is 2, mis 2, B is 
    PNG
    media_image2.png
    74
    83
    media_image2.png
    Greyscale
 , Ar is benzene ring, and R42 and R48 are hydrogen, R43 is -CH2Cl; and R44 and R45 together with the atoms to which they are bound form
    PNG
    media_image3.png
    72
    63
    media_image3.png
    Greyscale
.   
With regard to the intended functional property of the compound recited in claims 1-2, since the prior art teaches a species compound falling within the claimed genus defined by formula III which has HPV E6 binding activity as claimed (see p5, line 23-p9, line 20 and p20, lines 10-27), the compound of the prior art inherently has the claimed property, whether expressly recognized by prior art or not.   It should be noted that products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. 
It is generally well settled in the courts that a mechanistic property of a chemical compound, or combination of chemical compounds, when used under identical conditions, is necessarily present, despite the fact that such a property may not have been readily apparent to, or recognized by, one of ordinary skill in the art. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Also see In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).   
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”). 
		As such, the instant claims are anticipated by the STN registry compound RN#1048824-05-0. 
Response to Applicants’ argument
		Applicant argued that the structure of the STN registry compound has a chlorine at what is designated as position R31 for dependent claim 19, and position R43 for dependent claim 16 and neither independent claim 1 nor independent claim 2, or any of the claims depending therefrom, claim a chlorine at the respective positions.
		In response, the structure of the STN registry compound actually has CH2Cl for the position R31 in dependent claim 19 and position R43 for dependent claim 16, not a chlorine:           
    PNG
    media_image6.png
    305
    559
    media_image6.png
    Greyscale

		Since R31 or R43 is selected from the group consisting of -CH=CH2, -CR51=CH2, -CH=CHCH2N(CH3)2, -CH=CHCH3, CH3 and CH2(halo) and halo encompasses Cl (chlorine) according to claims 16 or 19, the STN registry compound is a species of a genus defined by formula III, wherein R31 or R43 is CH2(halo) and the halo is a chlorine.  As such, the prior art teaches the compound as recited in the instant claims 1-2, 16-20 and 24.  
		Accordingly, Applicants’ argument was not found to be persuasive.
  
Allowable Subject Matter
Claims 21-23 and 25 are objected to as being dependent from a rejected base claim, but would be allowable to the extent of the scope that the search and examination have been extended if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611